DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “an estimation result of the angle” in line 12, should be “the estimation result of the angle”. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “an estimation result of the angle” in line 6, should be “the estimation result of the angle”. Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “an estimation result of the angle” in line 2, should be “the estimation result of the angle”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “an estimation result of the angle” in line 5, should be “the estimation result of the angle”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “an estimation result of the angle” in line 6, should be “the estimation result of the angle”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “an estimation result of the angle” in line 10, should be “the estimation result of the angle”. Appropriate correction is required.
10 is objected to because of the following informalities:  “an estimation result of the angle” in line 6, should be “the estimation result of the angle”. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “an estimation result of the angle” in line 2, should be “the estimation result of the angle”. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “an estimation result of the angle” in line 5, should be “the estimation result of the angle”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20190238841) in view of Takahashi et al (US 20090110070) further in view of Chuang et al US 20170041022).

As to claim 1, Lee discloses an information processing device (FIG. 1, encoding apparatus 100) comprising: 
a memory (see [0202]); and 
(see [0202]): 
determine an angle of intra prediction for a block to be encoded in an image included in a video (FIG. 5, S510; see [0116]), and encode the block to be encoded using the angle of intra prediction (FIG. 5, S530; see [0118]); 
generate a bit value indicating an estimation result of the angle (see [0157], The intra-prediction mode information may be intra-prediction mode indicating information of the current block; see [0165], In order to encode/decode the intra-prediction mode information, at least one binarization method may be used); 
generate a bit string indicating the angle of intra prediction and generate flag information indicating whether a partial bit value of the bit string matches the bit value indicating an estimation result of the angle (FIG. 8; see predetermined mode sameness indicator and an MPM matching indicator in [0145] and [0157]-[0159]); and 
encode the flag information by a first encoding method (see [0119], prev_intra_luma_pred_flag). 
Lee fails to explicitly disclose generate the bit value indicating the estimation result of the angle using a locally decoded pixel value of an encoded pixel adjacent to the block to be encoded and encode a remaining bit value of the bit string by a second encoding method.
However, Takahashi teaches generate a bit value indicating the estimation result of the angle using a locally decoded pixel value of an encoded pixel adjacent to the block to be encoded (see [0047]-[0048], the prediction-mode estimation unit (105) for estimating a prediction direction in the intra-frame prediction extracts, from the reference-image memory (116), decoded images in the pre-encoded blocks positioned on the periphery of the target block, then performing the edge detection to identify the prediction direction in the target block; see [0060]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Lee using Takahashi’s teachings to generate the bit value indicating the estimation result of the angle using a locally decoded pixel value of an encoded pixel adjacent to the block to be encoded in order to enhance the compression efficiency by decreasing the prediction-direction representing code amount and offering a high-picture-quality image with a small code amount (Takahashi; [0012] and [0015]).
The combination of Lee and Takahashi fails to explicitly disclose encode a remaining bit value of the bit string by a second encoding method.
However, Chuang teaches encode the flag information by the first encoding method and encode a remaining bit value of the bit string by a second encoding method (see [0024], The prev_intra_luma_pred_flag is binarized and the binarization results are coded according to the regular coding mode while the rem_intra_luma_pred_mode are binarized and the binarization results are coded according to the bypass coding mode).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Lee and Takahashi using Chuang’s teachings to encode the flag information by the first encoding method and encode a remaining bit value of the bit string by a second encoding method in order to speed up the encoding process and to improve the encoding/decoding throughput of CABAC that incorporates a bypass mode (Chuang; [0004]-[0007]).

claim 2, the combination of Lee, Takahashi and Chuang discloses wherein the first encoding method is an encoding method using a variable occurrence probability in context-adaptive binary arithmetic coding, and the second encoding method is an encoding method using a fixed occurrence probability in the context-adaptive binary arithmetic coding (Chuang; [0024], The prev_intra_luma_pred_flag is binarized and the binarization results are coded according to the regular coding mode while the rem_intra_luma_pred_mode are binarized and the binarization results are coded according to the bypass coding mode).

As to claim 7, method claim 7 corresponds to device claim 1, recites the same features as those recited in claim 1 and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 1.

As to claims 8-9, decoding claims 8-9 correspond to encoding claims 4-2, respectively, recites the same features as those recited in claims 1-2, respectively, and are therefore rejected for the same reasons of obviousness as those used above in rejecting claims 1-2.

Allowable Subject Matter
Claims 3-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.